279 F.2d 685
Everett H. BICKLEY and Mary B. Bickley, a Copartnership, trading as Bickley Manufacturing Co., Appellants,v.FRUTCHEY BEAN COMPANY et al., Appellees.
No. 13989.
United States Court of Appeals Sixth Circuit.
April 13, 1960.

Appeal from the United States District Court for the Eastern District of Michigan, Bay City; Frank A. Picard, Judge.
H. Monroe Stanton of Stanton & McKenzie, and James W. Stenglein of Cartwright, Walker & Stenglein, Saginaw, Mich., for appellants.
Clarence B. Zewadski of Whittemore, Hulbert & Belknap, Detroit, Mich., William E. Crane of Crane, Crane, Kessel & Deibel, and John F. Learman, Saginaw, Mich., for appellees.
Before McALLISTER, Chief Judge, CECIL, Circuit Judge, and HOLLAND, Senior District Judge (by designation).
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised.


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed for the reasons stated in the opinion of Judge Picard, reported in Bickley v. Frutchey Bean Company, 173 F.Supp. 516.